UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 21, 2011 Travelzoo Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50171 (Commission File Number) 36-4415727 (I.R.S. Employer Identification Number) 590 Madison Avenue, 37th Floor New York, New York (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (212) 484-4900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On July 21, 2011, the Company reported itssecond quarter 2011 financial results. A copy of the Companys press release containing this information is being furnished as Exhibit 99.1 to this report on Form 8-K and is incorporated herein by reference. The information furnished pursuant to Item 2.02, including Exhibit 99.1, shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act) or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRAVELZOO INC. Date: July 21, 2011 By: /s/ Glen Ceremony Glen Ceremony Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description Press Release datedJuly 21, 2011.
